              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:19-cr-00127-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                     ORDER
                                )
STEVEN ORLANDO WILSON,          )
                                )
                   Defendant.   )
_______________________________ )

      THIS MATTER is before the Court on the Defendant’s Motion to Seal

Unredacted Sentencing Memorandum [Doc. 28].

      The Defendant, through counsel, moves the Court for leave to file an

unredacted Sentencing Memorandum and exhibits thereto [Docs. 29, 29-1],

under seal in this case. For grounds, counsel states that the unredacted

memorandum and exhibits thereto include sensitive and private health and

personal information regarding other individuals, including minors that are

not a party to the case. [Doc. 28].

      Before sealing a court document, the Court must “(1) provide public

notice of the request to seal and allow interested parties a reasonable

opportunity to object, (2) consider less drastic alternatives to sealing the

documents, and (3) provide specific reasons and factual findings supporting


     Case 1:19-cr-00127-MR-WCM Document 30 Filed 01/25/21 Page 1 of 3
its decision to seal the documents and for rejecting the alternatives.”

Ashcraft v. Conoco, Inc., 218 F.3d 288, 302 (4th Cir. 2000). In the present

case, the public has been provided with adequate notice and an opportunity

to object to the Defendant’s motion. The Defendant filed his motion on

January 21, 2021, and it has been accessible to the public through the

Court’s electronic case filing system since that time. In addition to filing his

motion, the Defendant also filed a redacted version of the memorandum and

exhibits thereto that are accessible to the public. [See Docs. 27, 27-1].

Further, the Defendant has demonstrated that the redacted portions of the

memorandum and exhibits thereto contain sensitive information concerning

the   Defendant’s    family   members,     including   personally   identifiable

information regarding minor children, and that the public’s right of access to

such information is substantially outweighed by the Defendant’s competing

interest in protecting the details of such information. See United States v.

Harris, 890 F.3d 480, 492 (4th Cir. 2018). Finally, having considered less

drastic alternatives to sealing the documents, the Court concludes that

sealing of the unredacted Sentencing Memorandum and the exhibits thereto

is necessary to protect the Defendant’s privacy interests.




                                       2

      Case 1:19-cr-00127-MR-WCM Document 30 Filed 01/25/21 Page 2 of 3
      Accordingly, the Defendant’s Motion to Seal is granted, and counsel

shall be permitted to file an unredacted Sentencing Memorandum and the

exhibits thereto under seal.

      IT IS, THEREFORE, ORDERED that the Defendant’s Motion to Seal

Unredacted Sentencing Memorandum [Doc. 28] is GRANTED, and the

Defendant’s unredacted Sentencing Memorandum and exhibits thereto

[Docs. 27, 27-1] shall be filed under seal and shall remain under seal until

further Order of the Court.

      IT IS SO ORDERED.


                               Signed: January 25, 2021




                                        3

     Case 1:19-cr-00127-MR-WCM Document 30 Filed 01/25/21 Page 3 of 3
